Title: 118. A Bill concerning Inquests, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly, that the sheriff of that county in which the General Court shall sit, shall, before every term, summon twenty four good and lawful men, being freeholders in the commonwealth, which he shall have power to do, not only in his own county, but in all places out of it, within the distance of thirty miles from that in which the court shall be held, to appear before the Judges of the said court, on the first day of the said term; and the men so summoned, or any sixteen of them who appear, shall be a grand jury for the body of the commonwealth, and shall have power to enquire of and present all treasons, felonies, and misdemeanors, and other offences whereof that court hath jurisdiction, so that a presentment or indictment by them of an offence committed, in any county, shall be as legal as a presentment or indictment by a grand jury of that particular county could have been. Before each session to be held for every county in the months of February, May, August and November, the sheriff shall summon twenty four good and lawful men of his county, being freeholders therein, and not being owners of, or interested in water-mills, surveyors of highways, ordinary keepers, or constables, to appear before the Justices of the said county at such sessions, and the men so summoned, or those who appear, if more than eight make default, together with so many others of the by-standers qualified in like manner, as will make the number sixteen, shall be a grand jury for the body of that county, and shall have power to enquire of and present all offences therein committed, and cognizable by the said county court. A grand jury shall make no presentment of their own knowledge, unless information of the fact be given by two or more of themselves; and when they make a presentment upon the information of others, they   shall write the names of the informants under the presentment. If at any time between the swearing and discharging a grand jury any of them fail to attend the court when required, the others shall proceed to do the business if the number be sufficient, or if not, the court shall command the sheriff to name so many of the persons then present, and qualified to officiate, as with those attending shall make up sixteen, which persons so to be named, having heard the oath of the foreman read, and being sworn as the manner is, shall, to all intents and purposes, afterwards be deemed grand jury men, instead of the defaulters; and every one of such defaulters shall be fined so much money as the court shall judge he ought to forfeit, not exceeding one hundred pounds, unless good cause be shewn to the contrary. For trial of issues in fact, before the Court of Appeals, High Court of Chancery, General Court, Court of Admiralty, and court of every county, city, or borough, the sheriff or other proper officers attending such court, shall, when such Court of Appeals shall so direct, and every day during the term or session of such other court, summon a sufficient number of good and lawful men, qualified, and not privileged in manner herein after mentioned, as well of the by-standers, as of those he can meet with not more than the distance of half a mile from the court-house, to appear before the said court that day and serve as jurors, and juries shall be formed, as they shall be required, of the men so summoned and appearing to be called in the order their names shall stand on the panel, except in an extraordinary case directed by the court to be tried by a special jury, and such juries shall be deemed lawful juries, although they come not from the counties in which the venires shall be laid in the indictments, informations and declarations. Men aged above three-score years, or such as be continually languishing or sick shall not be put in juries, nor shall any without his consent be put in juries in the court of a county, city, or borough, who be not dwelling in such county, city, or borough, nor shall any be a juror on trial of an indictment of treason, felony, or misdemeanor, or in an action wherein the title or boundaries of land, or any franchise shall be in question, who is not a freeholder, nor in any other cause in the Court of Appeals, High Court of Chancery, General Court, or Court of Admiralty, unless he be possessed of a visible estate of the value of one hundred pounds, or in the court of a county, city, or borough, unless he be possessed of a visible estate of the value of fifty pounds. But in case that any indictment be made of felony or of trespass, and thereupon to try the truth thereof, an inquest or proof is to be taken, if one party or the other be strangers it shall be tried by strangers;  and if the one party be a citizen of the commonwealth and the other a stranger, one half of the inquest, or the proof, shall be of citizens and the other half of strangers; and in all manner of inquests and proofs which be to be taken, or made amongst strangers and citizens, the one half of the inquest or proof shall be citizens, and the other half strangers, if so many strangers and foreigners be in the town or place where such inquest or proof is to be taken that be not parties, nor with the parties in the contracts, pleas or other quarrels, whereof such inquest or proof ought to be taken; and if there be not so many strangers, then shall there be put in such inquests or proofs as many strangers as shall be found in the same towns or places, which be not thereto parties, nor with the parties as aforesaid, and the remnant of citizens which be good men, and not suspicious to the one party or the other, notwithstanding that the strangers be not freeholders, nor possessed of visible estates of the value of one hundred pounds or fifty pounds each; but if there be no strangers in the town or place where such inquest or proof is to be taken, then shall there be put in such inquest or proof all citizens. But no exception shall be made to a juror after the jury shall have been sworn. On inquests in the country, sheriffs and bailiffs shall put such as be freeholders of the county, next neighbours, most sufficient, and least suspicious, without denomination before made by any person of the names which by them should be empannelled on pain of being grievously amerced to the commonwealth, and jurors put on any of such inquests shall take nothing (on pain of being discharged from the inquest, and immediately imprisoned by the sheriff) either of meat or drink, from any party, after they shall be summoned, and before the inquest sealed, nor from any other person whatever after the time of coming to the place appointed for their meeting and before the inquest sealed, or before they shall be adjourned, if the business cannot be completed in one day, in which case they may be adjourned by the sheriff, from day to day until such completion. Every freeholder, summoned to serve on any jury, failing to appear, shall be fined four hundred pounds of tobacco to the use of the commonwealth, unless he shall shew good cause to the contrary, being served with a rule so to do. And every sheriff failing to do his duty in summoning a grand jury, shall be fined such sum of money as the court shall judge proper, not exceeding fifty pounds of current money, to the same use. To every juror summoned by virtue of a writ of venire facias, for trial of a prisoner, attending accordingly, the same shall be paid by the public as is paid to witnesses for travelling to and from the General Court, and  attending there, with their ferriages. No writ of attaint shall be prosecuted against a jury by pretence of a false verdict: for misbehavior of a jury, as well as for other good cause the Judges who sit at the trial, upon a motion made the same term or session, may, at their discretion, upon such terms as to them shall seem equitable, set the verdict aside, and order a new trial in any case, except an indictment or information wherein the prisoner or defendant shall be acquitted of treason, felony or misdemeanor. If any jurors or juries, or other inquests, take any thing by themselves, or others, to give their verdict and thereof be convicted, such jurors shall not hereafter be put in assizes, juries or inquests, and shall pay each ten times so much as he shall have taken, whereof he that will sue shall have the one half, and the commonwealth the other half. And all the embracers that bring or procure such inquests in the country, to take gain or profit, shall be punished in the same manner and form as the jurors, and if the juror or embracer so convicted, hath not whereof to make satisfaction, in the manner aforesaid, he shall have imprisonment of one year. Also if any juror, after he shall have been sworn in any cause and before he be discharged shall suffer himself to be treated with meat or drink, by either party, or laboured with to give a verdict in favour of either party, otherwise than by the pleading and discussing of the cause in open court, he shall be punished by amercement and imprisonment at the discretion of a jury. Grand juries may be adjourned from day to day during the term or session, until they shall have finished their business. A petit jury in any case, unless it be an indictment of treason or felony, if they be not agreed on their verdict, at the time the court shall adjourn, on the last day of a term or session, shall be discharged of course, and a new trial shall be thereupon. In every case where by law the court is or shall be impowered to give judgment, on a motion against any sheriff, collector, or receiver of public or private money or tobacco, purchasers upon execution, or distress for rent, on bonds for prison rules, or to replevy estates taken in execution, or any other occasion, if the party against whom the motion is made, shall contest the demand, a jury, if he desire one for trial of the matter in controversy upon a short issue made up for that purpose, shall be empannelled and sworn immediately, or if good cause be shewn by the plaintiff to postpone the trial at the next term or session.
 